Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s filing on May 31st, 2022.  Claims 1 to 2, 4 to 10, and 12 to 22 are pending and examined below.

Response to Arguments
Regarding the rejections under 35 U.S.C. 101, the Applicant's arguments filed May 31st, 2022 have been fully considered but they are not persuasive.  The alleged “affirmative control” only amounts to mere post-solution displaying (mere data output), a form of insignificant extra-solution activity according to MPEP 2106.05(g).  As such, the rejections under 35 U.S.C. 101 for claims 1 to 2, 4 to 6, 9 to 10, 12 to 18 stand.
Regarding the prior art rejections,  Applicant’s arguments with respect to claim(s) 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Wade teaches the amended limitation.  If the applicants intend for “operating parameter” to mean speed, RPM, or other parameters, then they should claim it as such.  The broadest reasonable interpretation of “operating parameter” includes the relative time and distances as given in the cited references, since these appear in many vehicles as a “trip” feature to keep track of distances traveled since a certain event occurred.  In the cited reference (Wade) the “operating parameter” is the distance or time to another previous snapshot or important location, etc., which is another form of this same general idea.  The Examiner also notes that Super Mario Wiki also teaches a similar operating parameter in that the lap number (“1/3”) given in figure 1 serves a rudimentary trip distance indicator as well.  The examiner preferred the Wade reference, though, due to its teachings with respect to other dependent claims, however.
Regarding the prior art rejections of claim 10 to 11, the Applicant's arguments filed May 31st, 2022 have been fully considered but they are not persuasive.  Duplication of parts is considered obvious via obviousness rationales (see MPEP 2144.04).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, claim 21 is vague and indefinite.  It uses the language “reflecting a camera view of the first travel route …”.  The Examiner finds this phrase to be vague to the point of indefiniteness.  For the purposes of examination, the Examiner interprets this phrase as meaning that the visual representation comes from a previous camera image.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 to 2, 4 to 6, 9 to 10, 12 to 18, and 21 to 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the mental process of observing the surroundings for differences. This judicial exception is not integrated into a practical application because the claims amount to merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no significant additional elements.
	The examiner offers the following analysis of the independent claims based on subject matter eligibility test of MPEP 2106 to support this analysis.
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Yes, claim 1 is to a system (machine) and claim 17 is to a method (process).
Step 2A: Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Step 2A, prong one: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes, the claims recite an abstract idea, specifically the abstract idea of observing the surroundings for differences.  This is a mental process involving observation (“first” and “second visual [representations]…” and “operating parameter” and other values).
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No.  The practical application can be security, maintenance, or navigation in general.  The additional elements are “processors”, “memory”, and “display device”.  These additional elements are merely generic computer parts and are therefore well-understood, conventional, and routine activity as discussed in MPEP 2106.05(d).  Moreover, the mere displaying of results is a form of insignificant extra-solution activity (“data output”) as discussed in MPEP 2106.05(g).  The claims amount to merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f).  Therefore the additional elements do not integrate the judicial exception into a practical application.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
No, because there are no additional significant elements.

This analysis does not change for most of the dependent claims if they were written in independent form:
Claims 5 to 6, 13, and 16 merely change aspects of the mental process.  Therefore the analysis does not change.
Claims 2, 4, 9 to 10, 12, 14, 18, and 21 to 22 merely change aspects of the display, and therefore only introduce further aspects that amount to mere data output, a form of insignificant extra-solution activity.  The analysis does not change.
Claim 15 introduces the additional element of a generic vehicle.  This claim amounts to generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).  Therefore, the additional element does not integrate the judicial exception into the practical application and the analysis does not change.
The Examiner notes that claims 7 to 8 and 19 to 20 introduce the additional element of a cursor, which involves direct user control.  This element is not a form of insignificant extra-solution activity, nor is it an abstract idea, nor does it merely involve some sort of generic form of data output.  If written in independent form, the cursor amounts to a significant additional element.  If claims 7 to 8 and 19 to 20 were re-written in independent form, they would not be rejected under 35 U.S.C. 101 for that reason.
In conclusion, the claims are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 to 2, 5 to 6, 9 to 10, 15, 17 to 18, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shulman (US 20070061076 A1), hereinafter known as Shulman, in view of Wade (US 20180127006 A1), hereinafter known as Wade.
Regarding claim 1, Shulman teaches a travel route observation and comparison system for a vehicle, the system comprising
one or more processors (Shulman, ¶[0021], “Specifically, system 10 includes a computer 11 which is fed information from elements 12 and 13. Element 12 is an image source generator such as a visual or thermal camera which is employed in conjunction with GPS device 13 to "meta tag" frames generated from camera 12 and applied to computer 11 for storage. The image developed through this established reference would appear in the bottom portion of split screen 14 in image area 16 as discussed further in reference to FIG. 2.”; and Shulman, figure 1, element 11, CPU or computer) and
a memory communicably coupled to the one or more processors and storing a display control module including instructions that when executed by the one or more processors cause the one or more processors to control at least one display device to simultaneously display at least a first visual representation of at least a portion of a first travel route currently being traveled by the vehicle, and a second visual representation of the at least a portion of the first travel route during a previous traveling of the first travel route (Shulman, ¶[0021], “Specifically, system 10 includes a computer 11 which is fed information from elements 12 and 13. Element 12 is an image source generator such as a visual or thermal camera which is employed in conjunction with GPS device 13 to "meta tag" frames generated from camera 12 and applied to computer 11 for storage. The image developed through this established reference would appear in the bottom portion of split screen 14 in image area 16 as discussed further in reference to FIG. 2.”; Shulman, ¶[0022], “The utility of the present invention can be appreciated in reference to FIG. 2. As noted, the split display screen 14 displays roadway 17 and its surrounding topography. The image displayed in lower half 16 of display 14 is an image taken of a roadway at an earlier date and time. Roadway 17 and its surrounding topography displayed in upper screen portion 15 shows a similar portion of the roadway, each view expanded horizontally to enhance visual recognition of horizontally presented objects such as objects 19 sitting on the outside of shoulder 18. Images generated are ideally taken with a telephoto lens in order to provide adequate time for a vehicle operator to take action in the event that the operator wishing to investigate the nature of new objects 19 in the event they represent potential hazards applied to the roadway by such as fallen trees or earthquake created obstacles.”; and Shulman, figure 1, element 11, CPU or computer).
Shulman teaches the following:
wherein the display of the second visual representation includes a value of at least one operating parameter of a vehicle which previously traveled the first travel route, the value having occurred at the a geographical location of the vehicle at a point in time when image data displayed in the second visual representation was acquired. (Shulman, ¶[0009], “It is further object to provide a means to reduce the number of frames and size of a database by recording imagery by distance separation rather than time. This was usually done by recording all frames in a sequence done at 30 frames per second and tagging the GPS position on all thirty frames. Although the invention can be practiced with all 30 frames, the preferred embodiment is to record a frame after the camera has moved a specified distance to reduce the bandwidth and storage capacity required.”)
Similarly, Wade teaches the following:
wherein the display of the second visual representation includes a value of at least one operating parameter of a vehicle which previously traveled the first travel route, the value having occurred at the a geographical location of the vehicle at a point in time when image data displayed in the second visual representation was acquired. (Wade, ¶[0041], “FIG. 5 is an illustrated representation of the Situational Awareness Dashboard User Interface. In accordance with the preferred embodiment of the present invention, a Situational Awareness Dashboard software application uses information from the database to provide the train crew tools and information to improve situational awareness and decision making. In conditions of limited visibility, crew members can view side-by-side image streams to compare real-time trip imagery with recorded imagery of the previous trip to gain a sense of the lay of the land. When asset anomalies are detected by the system, procedural and policy information can be presented to the crew to assist them. The Situational Awareness Dashboard could monitor adherence to signals and signs or advise when quiet zones hours are in effect so that the horn isn't sounded, etc.”; and Wade, figure 5, which depicts distance and time differences as operating parameters for previously traveled routes)
It would have been obvious to combine the system of Shulman with the multiple visual representations of Wade, because these representations display relevant vehicle-based operating parameters that provide additional context in parallel for the driver, improving the ease-of-use of the overall system by provided more information at once.
Claims 15 and 17 are different embodiments of claim 1 and are substantially similar to claim 1.  Therefore, these claims are rejected by substantially the same arguments as claim 1.
Regarding claim 2, Shulman discloses a travel route observation and comparison system wherein
the display control module includes instructions that when executed by the one or more processors cause the one or more processors to control the at least one display device to display the at least the first visual representation and the second visual representation on a single display device, in a split screen arrangement (Shulman, ¶[0022], “The utility of the present invention can be appreciated in reference to FIG. 2. As noted, the split display screen 14 displays roadway 17 and its surrounding topography. The image displayed in lower half 16 of display 14 is an image taken of a roadway at an earlier date and time. Roadway 17 and its surrounding topography displayed in upper screen portion 15 shows a similar portion of the roadway, each view expanded horizontally to enhance visual recognition of horizontally presented objects such as objects 19 sitting on the outside of shoulder 18. Images generated are ideally taken with a telephoto lens in order to provide adequate time for a vehicle operator to take action in the event that the operator wishing to investigate the nature of new objects 19 in the event they represent potential hazards applied to the roadway by such as fallen trees or earthquake created obstacles.”).
Regarding claim 5, Shulman discloses the travel route observation and comparison system wherein
the memory stores a correlation module including instructions that when executed by the one or more processors cause the one or more processors to correlate image data acquired by a camera of the vehicle during traveling of the first travel route, with a geographical location of the vehicle along the first travel route at a point in time when the image data was acquired (Shulman, ¶[0012], “The present invention involves a method of detecting a changed condition within a geographic space from a moving vehicle. The method comprises capturing and memorializing images of the geographic space in conjunction with GPS/geographic coordinates associated with said geographical space. The geographical space is traversed from said moving vehicle while accessing GPS or other geographic coordinates. The memorialized images are accessed and played back by coordinating geographic coordinate data on said memorialized images with the traversing of said geographic space such that said memorialized images being viewed are of the same geographical space being traversed, (i.e. the position of the camera now and in the past are within the same geographic coordinates and headings +/- some tolerance). Both memorialized images and the images of the traversed geographic space are presented to an observer enabling the observer to make a direct comparison of the memorialized images and images of the geographic space being traversed to the observer. Ideally, the memorialized images are created by employing a video camera which can also be used to present the geographic space being traversed. Alternatively, other image capturing devices can be employed such as infrared cameras, sonar, or sensor data such as magnetic or sound data that can be graphically represented on a screen. To present the most direct comparison, the camera presenting the traversed images from the moving vehicle should be placed in approximately the same location and heading as that of the camera employed to capture the memorialized images with a similar field of view. Fields of view can be better matched optically or by electronic scaling. Image stabilization techniques can also be used to improve the relative registration between images. Both images can be presented upon a screen, such as a split screen in which the traversed images are presented above and the memorialized images are presented below. Alternative displays such as sequential presentations, alternating, super-imposition or keying and matting techniques can also be used. By GPS coordination, the images of the same geography are presented to an observer simultaneously enabling the observer to quickly and intuitively recognize any changed conditions in the roadway. Further, although the memorialized images and traversed images can be taken and captured during the daytime to provide a meaningful comparison with daylight views, the present invention can also be employed to enhance night driving by comparing memorialized images taken during the day when visibility is relatively good and playing back those images on a suitable split screen with real time images taken at night or during inclement weather. The display of the recorded daylight single view selected by current GPS position presents valuable information that may not be visible in the current situation. The simultaneous display of the current and previous condition would not be required. Sometimes in inclement weather or GPS obstruction, the current GPS could be lost. By comparison of current imagery to the database imagery, a current GPS position could be selected by the closest image match to a specific frame in the database.”).
Regarding claim 6, Shulman discloses a travel route observation and comparison system wherein
the first visual representation comprises streaming video of the at least a portion of the first travel route generated from vehicle camera data acquired during a current traveling of the first travel route by the vehicle (Shulman, ¶[0012], “Ideally, the memorialized images are created by employing a video camera which can also be used to present the geographic space being traversed. Alternatively, other image capturing devices can be employed such as infrared cameras, sonar, or sensor data such as magnetic or sound data that can be graphically represented on a screen.”; and Shulman, ¶[0021], “When traveling over the same route upon which the image projected in field 16 is played back, camera 12 again generates an image and the image thus created is coordinated with GPS device 13 and "meta tagged" with GPS device 13 and is again introduced to computer 11 which generates a real time image in upper frame 15 of display 14. Because the stored image and current image are both "meta tagged" with GPS coordinates, playback of a specific scene in conjunction with a current route being undertaken are coordinated for directed comparison.”), and
the second visual representation comprises a recorded streaming video of the at least a portion of the first travel route generated from camera data acquired by a vehicle during a previous traveling of the first travel route (Shulman, ¶[0012], “Ideally, the memorialized images are created by employing a video camera which can also be used to present the geographic space being traversed. Alternatively, other image capturing devices can be employed such as infrared cameras, sonar, or sensor data such as magnetic or sound data that can be graphically represented on a screen.”; and Shulman, ¶[0022], “The utility of the present invention can be appreciated in reference to FIG. 2. As noted, the split display screen 14 displays roadway 17 and its surrounding topography. The image displayed in lower half 16 of display 14 is an image taken of a roadway at an earlier date and time.”).
Regarding claim 9, Shulman discloses a travel route observation and comparison system wherein
the display control module includes instructions that when executed by the one or more processors cause the one or more processors to control the at least one display device so as to coordinate display of the second visual representation with a current geographical location of the vehicle so that the second visual representation represents the at least a portion of the first travel route at the current geographical location of the vehicle (Shulman, ¶[0022], “The utility of the present invention can be appreciated in reference to FIG. 2. As noted, the split display screen 14 displays roadway 17 and its surrounding topography. The image displayed in lower half 16 of display 14 is an image taken of a roadway at an earlier date and time. Roadway 17 and its surrounding topography displayed in upper screen portion 15 shows a similar portion of the roadway, each view expanded horizontally to enhance visual recognition of horizontally presented objects such as objects 19 sitting on the outside of shoulder 18. Images generated are ideally taken with a telephoto lens in order to provide adequate time for a vehicle operator to take action in the event that the operator wishing to investigate the nature of new objects 19 in the event they represent potential hazards applied to the roadway by such as fallen trees or earthquake created obstacles.”).
Claim 18 is a different embodiment of claim 9 and are substantially similar to claim 9.  Therefore, these claims are rejected by substantially the same arguments as claim 9.
Regarding claim 10, Shulman does not teach a travel route observation and comparison system wherein
the display control module further includes instructions that when executed by the one or more processors cause the one or more processors to control the at least one display device to, simultaneously with displaying the first visual representation and the second visual representation, display a third visual representation representing the at least a portion of the first travel route and generated from data acquired during the previous traveling of the first travel route, wherein the second visual representation is generated from image data that was acquired by a vehicle first camera, and the third visual representation is generated from image data that was acquired by a vehicle second camera mounted on the same vehicle as the vehicle first camera and different from the vehicle first camera.
However, Wade does teach multiple visual representations including a third one (Wade, figure 5).
It would have been obvious to a person having ordinary skill in the art to combine the system of Shulman with the multiple visual representations of Wade, because these visual representations allow for additional comparison in parallel and may aid in locating differences between images.  Moreover, the addition of a third visual representation using previous information amounts to mere duplication of parts.  As a result, it would have been obvious to a person having ordinary skill in the art.  See MPEP 2144.04 for more details.
Regarding claim 22, Shulman in view of Wade discloses the following:
The travel route observation and comparison system of claim 1, wherein the second visual representation comprises one or more still photographs of at least a portion of the route taken from a vehicle camera during a previous traveling of the route. (Wade, figure 5, which depicts several photographs taken from a previous trip along the route)
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shulman in view of Wade as applied to claim 1 above, and further in view of Englander (US 20080122597 A1), hereinafter known as Englander.
Regarding claim 4, Shulman in view of Wade does not teach and Englander teaches a travel route observation and comparison system wherein
the display control module includes instructions that when executed by the one or more processors cause the one or more processors to control the at least one display device to display the at least the first visual representation, and to control another display device different from the at least one display device to display the second visual representation (Englander, ¶[0010], “In such a system, the several monitors may also include a second monitor operable to provide driver selection between displaying only the second field of view and only the fourth field of view; and a third monitor operable to provide driver selection between displaying only the third field of view and only the fifth field of view. For example, the second monitor may be positioned to the right hand side with respect to the driver's area of the first monitor, and the third monitor may be positioned to the left hand side with respect to the driver's area of the first monitor.”).
It would have been obvious to a person having ordinary skill in the art to combine the travel route observation and comparison system of Shulman in view of Wade with the second display device of Englander, because a second display device would increase the amount of screen space and therefore make the text or images easier to read and view for the user.

Claims 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shulman in view of Wade as applied to claim 6 and 17 above, and further in view of Lee (US 20190163040 A1), hereinafter known as Lee.
Regarding claim 7, Shulman in view of Wade does not teach but Lee teaches a travel route observation and comparison system wherein
the display control module includes instructions that when executed by the one or more processors cause the one or more processors to enable a user to toggle the first visual representation between streaming video of the at least a portion of the first travel route at a current geographical location of the vehicle during traveling of the first travel route, and a digital graphical representation of the first travel route including a cursor superimposed on the digital graphical representation of the first travel route, and wherein the display control module includes instructions that when executed by the one or more processors cause the one or more processors to constantly control movement of the cursor along the digital graphical representation of the first travel route so that a position of the first visual representation cursor along the digital graphical representation of the first travel route indicates a current geographical location of the vehicle on the first travel route (Lee, ¶[0004] to ¶[0005], “In view of the above, the primary objective of the present invention is to provide a light projecting system of a HUD, which may shows plural virtual images with different image distances on a screen or a windshield.  The secondary objective of the present invention is to provide a light projecting system of a HUD, which allows a driver to switch images shown on a screen or a windshield according to his/her need.”; and Lee, ¶[0016], “As shown in FIG. 1, a light projecting system of a head-up display (HUD) of the first preferred embodiment may project two virtual images 12, 14 onto a windshield 10, and the virtual images 12, 14 have different image distances. In the present embodiment, the virtual images 12, 14 include data of a dashboard, a map, images of a dashcam, or other driving information. The virtual images 12, 14 on the windshield 10 are separated.”; and both static and dynamic maps frequently denote the current location with an icon or cursor or symbol).
It would have been obvious to a person having ordinary skill in the art to combine the travel route observation and comparison system of Shulman in view of Wade with the toggle-able display of Lee, because this selection method minimizes the need for additional screens and hardware by making full use of a single screen for multiple applications.
Claim 19 is a different embodiment of claim 7 and is substantially similar to claim 7.  Therefore, claim 19 is rejected via the same arguments as used for claim 7.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shulman in view of Wade as applied to claim 6 above, and further in view of Kim et al. (KR 101256211 B1), hereinafter referred to as Kim.
Regarding claim 8, Shulman in view of Wade does not teach but Kim does teach a travel route observation and comparison system wherein,
the display control module includes instructions that when executed by the one or more processors cause the one or more processors to enable a user to control operation of the at least one display to simultaneously display, in the second visual representation, recorded streaming video of the at least a portion of the first travel route, and a digital graphical representation of the first travel route including a cursor superimposed on the digital graphical representation of the first travel route, the second visual representation cursor being operable to be moved by a user along the digital graphical representation of the first travel route, and wherein a location along the first travel route shown in the second visual representation recorded streaming video corresponds to a position on the digital graphical representation of the first travel route where the second visual representation cursor resides (Kim, figures 1 to 9, especially figure 4, which depicts a user adjusting the location of the map’s cursor to specify a different time/location; Kim, page 6 of translation, “In the first scene domain on the touch screen in which the position-based moving picture service providing method according to a preferred embodiment of the present invention includes the multiple video contentses and the step of storing multiple video contents each location informations, the step of the multiple video contentses based on the pre-set standard the queue (sorting), the step of choosing the first video contents from the video contentses of the above-mentioned arranged plurality, the step of obtaining the location information about the first location, and the first scene domain and the second screen domain, the first video contents is displayed and the step of displaying the map including the first location in the second screen domain is included and as to paper, the first location is highlighted in the phase.  As to the step of, the first video contents is photographed.  The step of displaying the map in which the position-based moving picture service providing method includes the step of receiving the touch event choosing the arranged second video contents after the first video contents from the user through the touch screen, the step of choosing the second video contents in response to the touch event from the video contentses of the above-mentioned arranged plurality, and the second position is further include might and the second position can be highlighted on the map. As to the second position, it displays the second video contents in the first scene domain and the second video contents is photographed in the second screen domain.  The touch event may include at least one among the flicking event or drag and drop event.”; and Kim, page 11 of translation, “Referring to Figure 4, the second screen domain through the touch screen from the user may display the map in which the terminal is the touch event moving the displayed map changed in case the reception in response to the touch event in the second screen domain according to the touch event. And the multiple video contentses associated with the map in which the terminal is changed is arranged and the third video contents (431) the third video contents (431) can be selected between arranged multiple video contentses and in connection with the changed map. And the third position (432) in which the terminal displays the third video contents in the first scene domain and the third video contents is photographed can be highlighted. The touch event of the women rare book can be the touch event which is various with the flicking event or drag and drop etc.”).
It would have been obvious to a person having ordinary skill in the art to combine the travel route observation and comparison system of Shulman in view of Wade with the location selection method of Kim, because this method displays all necessary information on the same screen, with allows for better control and interaction with the data via parallelism.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shulman in view of Wade as applied to claim 1 above, and further in view of Hayashida et al. (US 6067502 A), hereinafter known as Hayashida.
Regarding claim 12, Shulman in view of Wade does not teach but Hayashida teaches a travel route observation and comparison system wherein
the display control module includes instructions that when executed by the one or more processors cause the one or more processors to control the at least one display device to simultaneously display at least a first visual representation representing at least a portion of a first travel route currently being traveled by the vehicle, and a second visual representation representing at least a portion of a second travel route, wherein the second travel route is different from the first travel route (Hayashida, column 24, line 63 to column 25, line 9, “FIG. 22 shows a flow chart of the guide/display processing of the 4th embodiment of this invention. At this embodiment, in addition to the guide route which is identified first, another guide route is searched newly according to the request of the operator (the user). Then the newly found guide route and the earlier found guide route are shown respectively at two divided screens. Also another guide route again search when instructing to do further search, a newly identified guide route is shown in one of the screens and one of the other guide routes is shown in the other screen. Therefore the previous route, the new route or the plural of another route are compared respectively with the divided screen and the operator can select the guide route which agree with the request by contrasting.”).
It would have been obvious to a person having ordinary skill in the art to combine the travel route observation and comparison system of Shulman in view of Wade with the second route display method of Hayashida, because comparing different routes is a common task when travelling and presenting two routes at the same time allows the user to compare them directly and simply.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shulman in view of Wade as applied to claim 12 above, and further in view of Hayashida and the Super Mario Wiki's page on "ghosting", hereinafter referred to as Super Mario Wiki.
Regarding claim 12, Shulman in view of Wade teaches a travel route observation and comparison system wherein
the first visual representation comprises streaming video of the at least a portion of the first travel route generated from data acquired by the vehicle during a current traveling of the first travel route by the vehicle (Shulman, ¶[0021], “Specifically, system 10 includes a computer 11 which is fed information from elements 12 and 13. Element 12 is an image source generator such as a visual or thermal camera which is employed in conjunction with GPS device 13 to "meta tag" frames generated from camera 12 and applied to computer 11 for storage. The image developed through this established reference would appear in the bottom portion of split screen 14 in image area 16 as discussed further in reference to FIG. 2.”; and Shulman, ¶[0022], “The utility of the present invention can be appreciated in reference to FIG. 2. As noted, the split display screen 14 displays roadway 17 and its surrounding topography. The image displayed in lower half 16 of display 14 is an image taken of a roadway at an earlier date and time. Roadway 17 and its surrounding topography displayed in upper screen portion 15 shows a similar portion of the roadway, each view expanded horizontally to enhance visual recognition of horizontally presented objects such as objects 19 sitting on the outside of shoulder 18. Images generated are ideally taken with a telephoto lens in order to provide adequate time for a vehicle operator to take action in the event that the operator wishing to investigate the nature of new objects 19 in the event they represent potential hazards applied to the roadway by such as fallen trees or earthquake created obstacles.”).
Shulman in view of Wade and Hayashida does not teach but Super Mario Wiki teaches a travel route observation and comparison system wherein
the second visual representation comprises recorded streaming video of the at least a portion of the second travel route (see attached screenshot, figure 1, which depicts a representation of a second vehicle recorded from a previous different route simultaneously with the current vehicle on the current route).

    PNG
    media_image1.png
    477
    804
    media_image1.png
    Greyscale

Figure 1: "Ghosting" from Mario Kart, from Super Mario Wiki
It would have been obvious to a person having ordinary skill in the art to the travel route observation and comparison system of Shulman in view of Wade with the recorded visual representation from Super Mario Wiki, because the comparison of two different routes visually allow for the easiest and most direct way to locate differences between the routes and decide on which route to take, which is a task that many travelers do every day.
Regarding claim 14, Shulman in view of Wade and Hayashida and further in view of Super Mario Wiki teaches a travel route observation and comparison system of claim 13 wherein the display control module further includes instructions that when executed by the one or more processors cause the one or more processors to control the at least one display device to
display a digital graphical representation of the first travel route adjacent the streaming video of the at least a portion of the first travel route (Super Mario Wiki, figure 1 above, which depicts a graphical representation of the route to the right).
Shulman in view of Wade and Hayashida and further in view of Super Mario Wiki teaches a travel route observation and comparison system of claim 13 wherein the display control module further includes instructions that when executed by the one or more processors cause the one or more processors to control the at least one display device to
display a digital graphical representation of the second travel route adjacent the recorded streaming video of the at least a portion of the second travel route.
However, the addition of a different graphical representation amounts to mere duplication of parts.  As a result, it would have been obvious to a person having ordinary skill in the art.  See MPEP 2144.04 for more details.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shulman in view of Wade as applied to claim 15 above, and further in view of Hahn et al. (US 6188949 B1), hereinafter referred at as Hahn.
Regarding claim 16, Shulman in view of Wade does not teach but Hahn does teach a vehicle further including
an autonomous driving module in operable communication with the travel route observation and comparison system and including instructions that when executed by the one or more processors cause the one or more processors to control a speed of the vehicle in accordance with a vehicle speed which correlates with image data acquired by a camera of a vehicle during a previous traveling of the first travel route, and also with a geographical location of the vehicle along the first travel route at a point in time when the image data was acquired (Hahn, column 5, line 35 to column 5, line 45, “On the other hand, the illustrated arrangement characteristically comprises devices for implementing a velocity memory functionality in order to be able to define desired and/or limit velocity values as a function of the momentary vehicle position for the range and velocity control device based on velocity data which were recorded during one or several preceding drives on the same driving route. These devices comprise a computer unit in the form of a (velocity) defining unit 9, storage devices 10 which can be connected to it, and a navigation device 11 of a conventional construction.”).
It would have been obvious to a person having ordinary skill in the art to combine the travel route observation and comparison system of Shulman in view of Wade with the control system of Hahn, because this control system allows for routes to be repeated precisely, which is an advantageous feature to observe differences in a given route.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shulman in view of Wade as applied to claim 19 above, and further in view of Lee and Kim.  Claim 20 is a different embodiment of claim 8 and as a consequence is rejected by the same arguments as for claim 8.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shulman in view of Wade as applied to claim 1 above, and further in view of Wanatabe (US 20190149774 A1), hereinafter known as Wanatabe.
Regarding claim 21, Shulman in view of Wade does not teach but Wanatabe teaches the travel route observation and comparison system of claim 12 wherein the display control module includes instructions that when executed by the one or more processors cause the one or more processors to control the display of the second visual representation so as to display, when the vehicle is stopped, a still image acquired during a previous traveling of the first travel route and reflecting a camera view of the first travel route and surroundings at a geographical location where the vehicle has stopped. (Wanatabe, ¶[0107], “The embodiment has described an example in which the display is switched by a pressing of the display switching button. However, when the display is switched is not limited thereto. For example, the past image data may be always displayed while the vehicle is moving, or the display may be switched to the past image data under the condition that the vehicle 1 has stopped.”)
It would have been obvious to a person having ordinary skill in the art to combine the system of Shulman in view of Wade with the display of Wanatabe, because switching to past image data allows for a direct comparison with the outside surroundings when the vehicle is stopped, since there is no longer any need to display the current camera images given that the vehicle is not moving.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Asada (US 7733244 B2), Basset (US 20040219980 A1), Girgis (US 20070226762 A1), Kanuganti (US 20160063893 A1), Kister (US 20110058041 A1), Kohno (US 20100182140 A1), Makoto (US 20140244155 A1), Ohto (US 20030160867 A1), Oka (US 20060210114 A1), Pillar (US 20050113996 A1), Tanaka (US 20130282273 A1), and Wild (US 20160246436 A1).













Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JAMES TRETTEL whose telephone number is (571)272-6576. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW JAMES TRETTEL/Examiner, Art Unit 3667                                                                                                                                                                                                        

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667